Citation Nr: 0608412	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-09 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran had active military service from March 1979 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to a rating in excess of 20 percent for 
postoperative residuals of right knee chondromalacia.  The 
veteran appealed, and in April 2004, the Board remanded the 
claim for additional development.  

A personal hearing was held in Newark New Jersey before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C., in September 2003.


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of 
subjective reports of symptoms that include pain, and no more 
than moderate recurrent subluxation or lateral instability.

2.  As of December 16, 2004, the veteran's right knee 
disability is shown to be productive of arthritis; and is 
shown to have 10 degrees of extension and flexion to at least 
90 degrees; with repetition, the right knee is shown to have 
extension to 20 degrees and flexion to 90 degrees.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of right knee chondromalacia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2005).

2.  As of December 16, 2004, the criteria for a separate 
rating of 20 percent, and no more, for arthritis of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2005); VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran argues that an increased rating is warranted for 
her service-connected postoperative residuals of right knee 
chondromalacia, currently evaluated as 20 percent disabling.  
During her hearing, held in September 2003, she testified 
that she had symptoms that included giving out, locking, and 
falling, and that her symptoms increased in rainy and humid 
weather, and prolonged periods of driving, standing and 
sitting.  She asserted that over the years she had been given 
at least four pain medications for her symptoms, none of 
which completely alleviated her pain.

As for the history of the disability in issue, the veteran's 
service medical records indicate that she was treated for 
knee pain and decreased range of motion of the knees 
throughout her 4 years of active duty service.  She was 
diagnosed with "chondromalacia of left patella" in February 
1980.  As for the post-service medical evidence, it shows 
that in February 1984 she was treated at Tracy Memorial 
Hospital for chondromalacia patella.  In August 1984, surgery 
was performed on her right knee.  A March 1985 VA examination 
report notes a diagnosis of "possible early 
chondromalacia."  X-rays taken at that time noted "(right) 
[k]nee joint space is normal and there is no marginal 
osteophyte formation or subchondral cystic change in knee 
joint."  In May 1985, the veteran underwent patellar 
realignment of the right knee due to recurrent subluxation of 
the right patella.  A September 1986 VA examination report 
noted a diagnosis of history of chondromalacia of the right 
knee.  An associated X-ray report stated that the knee joint 
space was "normal" with "no marginal spur formation in the 
knee joint."  A November 1992 VA examination report 
contained diagnoses of chondromalacia of the right knee, and 
possible meniscal tear of the right knee involving the 
lateral meniscus, and noted "a suggestion of some arthritic 
changes of the right knee.  A December 1996 VA examination 
report contained a diagnosis of status post multiple surgical 
procedures with clinical evidence of a patellofemoral 
syndrome and normal X-rays.  See 38 C.F.R. § 4.1.  

In December 1984, the RO granted service connection for right 
knee chondromalacia, evaluated as 10 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c )(West 2002).  In June 1997, the RO 
increased her rating to 20 percent.  In January 1999, the 
veteran filed a claim for an increased rating.  In September 
1999, the RO denied the claim.  The veteran has appealed. 

The Board notes that in October 2002, the RO assigned a 
temporary total rating (TTR) (i.e., 100 percent disability 
rating) due to right knee surgery convalescence, for the 
period from January 17, 2001 to March 1, 2001.  As the 
veteran is receiving a total rating for this time period, the 
Board will not discuss the medical evidence during this time 
period, except as noted.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The RO has evaluated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 38 
C.F.R. § 4.71a, DC 5257, a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.

The medical evidence for consideration in this case includes 
VA outpatient treatment, hospital, and examination reports, 
dated between 1999 and 2005.  Overall, this evidence shows 
ongoing treatment for right knee symptoms, primarily 
complaints of pain.  

A January 1998 VA progress note indicates that the veteran's 
knee was stable to varus and valgus testing at 0 degrees and 
30 degrees.   The assessment was patellofemoral pain. 

A VA joints examination report, dated in June 1999, shows 
that the veteran complained of intermittent right knee 
swelling and throbbing pain that was aggravated by prolonged 
sitting or standing.  On examination, no laxity was found.  

A March 2002 VA progress note indicates that the veteran's 
right knee had no varus/valgus instability, or 
anterior/posterior instability.

A VA joints examination report, dated in August 2002, shows 
that the veteran complained of daily right knee pain and 
swelling aggravated by walking or bending, with occasional 
giving way and locking.  On examination, there was no 
instability.  The diagnoses noted right knee chondromalacia, 
and status post arthroscopic surgery in 1984 and 1985, with 
an arthrotomy in January 2001.  

A VA progress note, dated in December 2004, shows that there 
was no ligamentous instability.

A VA joints examination report, dated in March 2005, shows 
that the veteran complained of moderate right knee pain 
aggravated by cold weather.  She denied giving way, but 
stated that her knee did lock.  The report indicates that 
there were no episodes of dislocation, or recurrent 
subluxation.  The ligaments were difficult to assess due to 
complaints of pain, but no instability was noted.  

The Board finds that the evidence is insufficient to show 
that the veteran's right knee is productive of severe 
recurrent subluxation or lateral instability.  In fact, the 
medical evidence shows that the veteran's right knee has 
repeatedly been found to be without any instability.  
Accordingly, the requirements for a rating in excess of 20 
percent under DC 5257 have not been met, and the claim must 
be denied.  The Board notes that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, surgical procedure.  Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995).  

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a marked knee or ankle disability.

A rating in excess of 20 percent is not warranted under DC 
5256 or DC 5262, as the clinical findings do not show that 
the veteran has ankylosis of the right knee, or a malunion of 
the tibia and fibula.  

Under 38 C.F.R. § 4.71a, DC 5260 (2005), a 30 percent 
evaluation is warranted where knee flexion is limited to 15 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5261 (2005), a 30 percent 
evaluation is warranted where knee extension is limited to 20 
degrees.

As discussed below, the Board has determined that a separate 
rating for right knee arthritis is warranted as of December 
16, 2004.  As for the possibility that a rating in excess of 
20 percent may be awarded under DC's 5260 or 5261 prior to 
this time under Schafrath, the Board finds that a rating in 
excess of 20 percent is not warranted.  Specifically, none of 
the ranges of motion noted prior to December 16, 2004, except 
for one, show that the required criteria have been met.  In 
this regard, the August 2002 VA examination report shows that 
the veteran had right knee extension limited to 25 degrees.  
However, this singular findings is out of line with all 
previous and subsequent findings, which show that the veteran 
was noted to have no less than 10 degrees of extension and 90 
degrees of flexion.  See e.g., June 1999 VA examination 
report, VA progress notes, dated in July and October of 2002, 
January, February, May and July of 2001, May and July of 
1998.  The Board therefore finds that prior to December 16, 
2004, the preponderance of the evidence shows that the 
criteria for a rating in excess of 20 percent have not been 
met under DCs 5260 and 5261.  
  
However, the Board's analysis is not yet complete.  
Degenerative arthritis is rated under Diagnostic Code 5003.  
In an opinion issued by the VA General Counsel, VAOPGCPREC 
23-97, 62 Fed.Reg. 63,604 (1997), it was determined that 
assigning one rating for arthritis under DC 5003 and one 
rating for instability under DC 5257 does not violate the 
rule against pyramiding.  Therefore, where a knee disability 
is rated under DC 5257, a separate rating for arthritis may 
be assigned under DC 5003 if additional disability is shown 
by the evidence.  Accordingly, the veteran may be eligible 
for an additional rating if she meets the criteria for a 
compensable rating under DC 5003.  DC 5003 essentially 
provides that arthritis will be rated on the basis of 
limitation of motion of the affected joint.

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

In this case, the Board first finds that arthritis of the 
right knee is established by X-ray evidence as of December 
16, 2004.  In this regard, the claims files contain a number 
of conflicting findings as to whether the veteran's right 
knee is productive of arthritis, and the Board has evaluated 
the probative value of this evidence with particular 
attention to whether or not the notation of arthritis is 
corroborated by X-ray evidence.  See DC 5003.  In this 
regard, the veteran's X-rays were negative for right knee 
arthritis in October 1998.  Overall, the VA progress notes 
contain a number of notations of right knee arthritis.  A 
magnetic resonance imaging (MRI) report, dated in February 
1999, noted degenerative fraying along the inferior border of 
the posterior horn of the medial meniscus.  An April 2002 VA 
MRI report noted findings that "may be" secondary to 
patellofemoral arthritis.  However, this finding is equivocal 
in its terms, and arthritis of right knee was not found in an 
associated VA X-ray report, nor was it found in a subsequent 
VA X-report, dated in August 2002.  See also VA examination 
report, dated in August 2002 (noting that an X-ray of the 
right knee was unremarkable).  A VA progress note dated in 
June 2003 notes that medial osteophytes were palpable over 
the patella.  A VA X-ray report, dated in December 2004, 
indicates that the X-rays were taken on December 16, 2004.  
It contains an impression of "no significant interval 
change, no significant degenerative change."  See also March 
2005 VA examination report (noting X-rays that were 
"essentially normal without any degenerative changes").  
However, a VA progress note, dated December 30, 2004, 
contains a different impression for the December 16, 2004 X-
rays.  Specifically, it contains an impression noting, 
"There are moderate degenerative changes in lateral 
compartment.  Minimal patello-femoral DJD."  The progress 
note indicates that the physician examined the veteran, and 
that on examination, there was mild crepitus underneath the 
patella.  In summary, although the December 2004 medical 
evidence is contradictory, affording the veteran the benefit 
of the doubt, the Board finds that right knee arthritis is 
established as of December 16, 2004.  Accordingly, the 
veteran may be eligible for an additional rating for 
arthritis of her right knee no earlier than December 16, 
2004, if she meets the relevant criteria.  

The only recorded ranges of motion for the knees dated on or 
after December 16, 2004 are found in the VA examination 
report, dated in March 2005.  This report shows that on 
examination, the right knee had extension to 10 degrees and 
flexion to 110 degrees.    

This demonstrated limitation of motion shows that a 10 
percent rating is warranted for limitation of extension under 
DC 5261.  Therefore, the Board finds that a separate 10 
percent rating for right knee arthritis is warranted as of 
December 16, 2004.  A rating in excess of 10 percent is not 
warranted under DCs 5260 or 5261.  In this case, the 
veteran's right knee is not shown to have extension limited 
to 15 degrees, or flexion limited to 30 degrees.  

As a final matter, in conjunction with application of DCs 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca. 
In this regard, the March 2005 VA examination report shows 
that the veteran complained of moderate right knee pain.  She 
reported that there was no giving way, but there was locking.  
She reported using a brace.  The report notes the following: 
there are no episodes of dislocation, recurrent subluxation; 
there was guarding on motion; there was no ankylosis; loss of 
range of motion with repetition resulted in extension to 20 
degrees and flexion to 90 degrees.  

The Board finds that the criteria for a rating of 20 percent 
have been met, based on functional loss.  The March 2005 VA 
examination report shows that the veteran complained of pain, 
and that there was guarding on motion.  The examiner 
estimated the loss of range of motion with repetition to 
result in a limitation of extension to 20 degrees and flexion 
to 90 degrees.  Given the foregoing, the Board finds that the 
evidence is at least in equipoise, and that a 20 percent 
rating is warranted based on functional loss.  DeLuca.

A rating in excess of 20 percent is not warranted.  A finding 
of functional loss due to pain must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  38 C.F.R. § 4.40 (2005).  In this case, there is 
insufficient evidence of functional loss due to right knee 
pathology to support a conclusion that the loss of motion in 
the right knee more nearly approximates the criteria for a 30 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  In this regard, 
although the Board has afforded the veteran the benefit of 
the doubt on the existence of right knee arthritis, it is not 
constrained from pointing out that the previously discussed 
medical reports pertaining to right knee arthritis that were 
based on X-ray evidence contained only one finding of right 
knee arthritis, which characterized it as "moderate."  
There was considerable evidence that arthritis was not shown.  
In addition, the VA examination report notes extension 
limited to 20 degrees and flexion to 90 degrees, with 
repetition.  Alternatively stated, there was an additional 
loss of 10 degrees extension with repetition beyond the 
"baseline" of 10 degrees extension that was recorded on 
active motion.  Furthermore, there is insufficient objective 
evidence of such findings as disuse atrophy, incoordination 
on use, weakness, or loss of strength, such that a rating in 
excess of 20 percent is warranted under these regulations.  
See Deluca; VAGCOPPREC 9-98.  The Board therefore concludes 
that there is not a medical and factual basis upon which to 
conclude that there is functional loss due to pain in the 
veteran's right knee which is sufficient for a rating in 
excess of 20 percent at this time.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca.  Additionally, to assign two, separate 
compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran a notice letter in April 
2004, (hereinafter "VCAA notification letter") that informed 
her of the type of information and evidence necessary to 
support her claim.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs), she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

The RO's VCAA notification letter informed the veteran of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's April 2004 VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of her claim.  She was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that she desired VA to attempt 
to obtain.  In addition, she was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the March 2005 
SSOC.  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
by RO cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of her claim as she had the opportunity to submit 
additional argument and evidence, which she did, and to 
address the issue at a hearing, which she did.  For these 
reasons, the veteran has not been prejudiced by timing of the 
VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Although the VCAA notice to the veteran did not include the 
type of evidence necessary to establish an effective date for 
the disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In the SOC 
and the SSOCs, the veteran was notified of the criteria for 
the next higher rating.  See Dingess v. Nicholson, No. 01-
1917, slip-op at 23 (U.S. Vet. App. March 3, 2006).  In 
addition, effective dates for increased ratings are primarily 
based on the establishment of an increase in disability.  See 
38 C.F.R. § 3.400(o)(2) (2005).  As VA has made all required 
efforts to assist the veteran in the development of her 
claim, to include obtaining relevant evidence, and affording 
her several examinations of the disability in issue, any 
failure to notify her of the types of evidence necessary to 
establish an effective date for an increase in the disability 
on appeal is no more than harmless error.  See, e.g., 38 
C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because the content requirements of a 
VCAA notice have been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  Id.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded 
several examinations for the disability in issue.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 20 percent for a right knee disability 
is denied.

As of December 16, 2004, and no earlier, a separate rating of 
20 percent, and no more, is granted for right knee arthritis, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


